Honorable Charles Evans Chairman Committee on House Administration P.O. Box 2910 Austin, Texas 78769
Re: Whether a committee of the House of Representatives may accept donations from private organizations
Dear Representative Evans:
You have asked whether "a House Committee can accept donations from private organizations." We conclude that a committee of the Texas House of Representatives is not authorized to accept donations from private organizations.
  Section 19 of article V of the General Appropriations Act, Acts 1983, 68th Leg., ch. 1095, at 6016, explicitly appropriates "All bequests and gifts of money to state agencies named in this Act. . . ." However, that provision does not itself authorize agencies to accept gifts; it merely appropriates those gifts accepted by agencies already authorized by general law to accept them. General legislation is required. Attorney General Opinions R-2680 (1951); O-4681 (1942).
. . . .
  Legislative authorization for the acceptance of gifts is necessary. . . . See 81A C.J.S. States § 145 at 590.
Attorney General Opinion H-1180 (1978). Neither in the Legislative Reorganization Act of 1961, as amended, article 5429f, V.T.C.S., nor elsewhere has the legislature seen fit to provide that it or a committee thereof, article 5429g, V.T.C.S., may accept donations, as it has for the Commission for the Deaf [V.T.C.S. art. 4413(43)], and the Governor's Commission on Physical Fitness [V.T.C.S. art. 4413(44)]. See, for example, V.T.C.S. art. 46c-6 (Aeronautics Commission); V.T.C.S. art. 3207a (Commission for the Blind); V.T.C.S. art. 4477-30 (Hemophilia Assistance Program); V.T.C.S. art. 4590f (State Radiation Control Agency); Code Crim.Proc. art. 42.121 (Adult Probation Commission). Cf. 68th Leg. Senate Bill No. 772 and House Bill No. 622 (1983).
Since we have found that a legislative committee is not authorized to accept donations it is unnecessary to examine other possible objections to the receipt and expenditure of such donations. See, e.g., V.T.C.S. art. 6252-9b; Penal Code §§ 36.08
and 36.09.
 SUMMARY
A House Committee may not accept donations from private organizations
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Prepared by Colin J. Carl Assistant Attorney General